DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species I directed to Figs. 1, 2 and 4 (claims 1-11, 18 and 19) in the reply filed on November 11th, 2022 is acknowledged. 
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Objections
Claims 2-11 and 18-19 are objected to because of the following informalities:  claims 2-11 recite limitation “the device” in line 1 and should be amended to “the semiconductor device” for being consistent with the preamble of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites limitations “the second direction of the third end portion” in line 6, “the second direction of the portion of the first semiconductor region” in lines 7-8, and “the second direction of the first end portion” in lines 8-9. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions. 
Claim 2 further recite limitations “a position in the second direction of the third end portion is between a position in the second direction of the portion of the first semiconductor region and a position in the second direction of the first end portion” in lines 6-9. The Examiner assumes that the limitations describe the position of third end portion is between the position of the first semiconductor region and the position of the first end portion in the second section. However, according to Applicant’s Fig. 2, the third end portion p3 is being at position higher than the first end portion p1 and the third end portion p3 is not in between the portion 11a of first semiconductor region 11 and the first end portion p1 in the x-direction. Therefore, limitations of claim 2 conflicts with the disclosure of the Applicant’s specification.   
Claim 4 recites limitations “the second direction of the second end portion” in lines 6-7, “the second direction of the fourth end portion” in lines 7-8, and “the second direction of the portion of the first semiconductor region” in lines 8-9. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions.
Claim 5 recites limitations “the second direction of the first conductive member” in lines 3-4, and “the second direction of the second conductive member” in lines 5-6. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions.
Claim 5 recites limitations “a fifth end portion” in line 10, “a fifth other-end portion” in line 11 and “a fifth distance” in line 14. Claim 5 does not depend on claim 4 which recites “a fourth end portion”, “a fourth other-end portion” and “a fourth distance”. Instead, claim 5 depends on claim 1. Therefore, the limitations of claim 5 being referenced in the wrong order. Furthermore, claims 7-8 depends on claim 5 and also having the above issue being incorporated into the claim.     
Claim 6 recites limitations “the second direction of the second conductive member” in lines 3-4, “the second direction of the first conductive member” in lines 4-5 and “the second direction of the first counter conductive member” in lines 5-6. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions. 
 Claim 7 recites limitations “the second direction of the third electrode” in lines 3-4, “the second direction of the third conducive member” in lines 4-5 and “the second direction of the portion of the first semiconductor region” in lines 5-6. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions.
Claim 8 recites limitation “a third counter electrode” in line 2. Claim 8 depends claim 7 which does not recite “a first counter electrode” and “a second counter electrode”. Therefore, the limitation of claim 8 being referenced in the wrong order.
Claim 8 recites limitations “the second direction of the third conducive member” in lines 3-4, “the second direction of the third counter electrode” in lines 4-5, and “the second direction of the third electrode” in lines 5-6. It is unclear to the Examiner whether the limitations relate back to “a second direction from the third electrode toward the first conductive member crossing the first direction” in lines 7-8 of claim 1 or some other second directions.
Claim 9 recites limitations “the first direction of the third electrode” in line 4. It is unclear to the Examiner whether the limitations relate back to “a first direction” in line 5 of claim 1 or some other first direction.
Claim 10 recites limitation “a seventh distance” in line 5. Claim 10 does not depend on claim 7 which recites “a sixth distance”. Instead, claim 10 depends on claim 9. Therefore, the limitation of claim 10 being referenced in the wrong order.  
Claim 18 recites limitation “a fifth semiconductor region” in lines 2-3. Claim 18 does not depend on claim 11 which recites “a fourth semiconductor region”. Instead, claim 18 depends on claim 1. Therefore, the limitation of claim 18 being referenced in the wrong order.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutzler et al. (Pub. No.: US 2013/0334565 A1), hereinafter as Hutzler.

    PNG
    media_image1.png
    970
    1434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    899
    992
    media_image2.png
    Greyscale

Regarding claim 1, Hutzler discloses a semiconductor device in Fig. 2, comprising: a first electrode (second metal layer 420) (see [0060]); a second electrode (first metal layer 410 and polysilicon plug 320) including a first conductive portion (polysilicon plug 320), a direction from the first electrode toward the first conductive portion being along a first direction (z-direction in annotated Fig. 2) (see [0060-0061]); a third electrode (one buried gate electrode 150 as shown in annotated Fig. 2) (see [0053]); a first conductive member (another buried gate electrode 150 as shown in 
annotated Fig. 2), a second direction (x-direction in annotated Fig. 2) from the third electrode toward the first conductive member crossing the first direction, a position of the first conductive portion in the second direction being between a position of the third electrode in the second direction and a position of the first conductive member in the second direction (see annotated Fig. 2), the first conductive member being electrically connected with the second electrode or being electrically connectable with the second electrode (buried gate electrode 150 coupled to a gate terminal and can be connected to first metal layer 410 as source terminal) (see [0053]); a semiconductor member (semiconductor die 100), the semiconductor member including a first semiconductor region of a first conductivity type (layers 132 and 134 of n type), a second semiconductor region of a second conductivity type (body zone 120 of p-type), and a third semiconductor region of the first conductivity type, (source zone 110) the second semiconductor region being between the third semiconductor region and a portion of the first semiconductor region in the first direction (see annotated Fig. 2), the second semiconductor region being between the third electrode and the first conductive member in the second direction (see annotated Fig. 2), the first conductive portion being electrically connected with the second and third semiconductor regions (connecting through silicide 310), the first electrode being electrically connected with the first 
semiconductor region (through layer 136) (see [0054-0057] and [0061]); and a first insulating member (oxide layer 210), at least a portion of the first insulating member being between the semiconductor member and the third electrode and between the semiconductor member and the first conductive member (see annotated Fig. 2 and [0059]), the first conductive member (annotated buried gate electrode 150 as 1st conductive member has slant bottom surface) including a first end portion (a lower corner of the slant bottom surface of 1st conductive member as shown in annotated Fig. 2) and a first other-end portion (a corner of the flat top surface of 1st conductive member), the first end portion being between the first electrode and the first other-end portion in the first direction (see annotated Fig. 2), the third electrode (annotated buried gate electrode 150 as 3rd electrode also has slant bottom surface) including a second end portion (an upper corner of the slant bottom surface of 3rd electrode as shown in annotated Fig. 2) and a second other-end portion (a corner of the flat top surface of 3rd electrode), the second end portion being between the first electrode and the second other-end portion in the first direction (see annotated Fig. 2), a first distance (distance d1 in annotated Fig. 2) along the first direction between the first electrode and the first end portion being less than a second distance (distance d2 in annotated Fig. 2) along the first direction between the first electrode and the second end portion (the first end portion of 1st conductive member is closer to the metal layer 420 than the second end portion of 3rd electrode in annotated Fig. 2).
Regarding claim 2, Hutzler discloses the device according to claim 1, wherein the first conductive member further includes a third end portion (an upper corner of the slant bottom surface of 1st conductive member as shown in annotated Fig. 2) and a third other-end portion (another corner of the flat top surface of 1st conductive member), the third end portion is between the first electrode and the third other-end portion in the first direction (see annotated Fig. 2), a position in the second direction of the third end portion is between a position in the second direction of the portion of the first semiconductor region and a position in the second direction of the first end portion (this limitations being rejected under 112 (b), buried gate electrode 150 of Hutzler looks similar to first conductive member of the Applicant’s Fig. 2), and a third distance (a distance from the upper corner of the slant bottom surface of 1st conductive member) along the first direction between the first electrode and the third end portion is greater than the first distance (the upper corner of the slant bottom surface of 1st conductive member is closer to metal layer 420 than the lower corner) (see annotated Fig. 2).
Regarding claim 3, Hutzler discloses the device according to claim 2, wherein the first conductive member includes a side surface (the slant bottom surface of 1st conductive member in annotated Fig. 2) including the first and third end portions, and the side surface is oblique to the first direction (oblique to the Z direction).
Regarding claim 5, Hutzler discloses the device according to claim 1, further comprising: a second conductive member (one of buried field electrode 160 being annotated as 2nd conductive member in annotated Fig. 2), a position in the second direction of the first conductive member being between a position in the second direction of the portion of the first semiconductor region and a position in the second direction of the second conductive member (see annotated Fig. 2), the second conductive member being electrically connected with the second electrode or being electrically connectable with the second electrode (see [0053]), the second conductive member including a fifth end portion (bottom surface of 2nd conductive member) and a fifth other-end portion (upper surface of 2nd conductive member), the fifth end portion being between the first electrode and the fifth other-end portion in the first direction (see annotated Fig. 2), a fifth distance (distance from bottom surface of 2nd conductive member to metal layer 420) along the first direction between the first electrode and the fifth end portion being less than the first distance (bottom surface of 2nd conductive member extends further than the slant bottom surface of 1st conductive member in annotated Fig. 2), a portion of the first insulating member being between the semiconductor member and the second conductive member and between the first conductive member and the second conductive member (see annotated Fig. 2). 
Regarding claim 6, Hutzler discloses the device according to claim 5, further comprising: a first counter conductive member (another buried gate electrode 150 being annotated as 1st counter conductive member in annotated Fig. 2), the position in the second direction of the second conductive member being between the position in the second direction of the first conductive member and a position in the second direction of the first counter conductive member (see annotated Fig. 2), the first counter conductive member being electrically connected with the second electrode or being electrically connectable with the second electrode (buried gate electrode 150 coupled to a gate terminal and can be connected to first metal layer 410 as source terminal) (see [0053]), a portion of the first insulating member being between the semiconductor member and the first counter conductive member and between the second conductive member and the first counter conductive member (see annotated Fig. 2).
Regarding claim 7, Hutzler discloses the device according to claim 5, further comprising: a third conductive member (another buried field electrodes being annotated as 3rd conductive member in annotated Fig. 2), a position in the second direction of the third electrode being between a position in the second direction of the third conductive member and the position in the second direction of the portion of the first semiconductor region (see annotated Fig. 2), the third conductive member being electrically connected with the second electrode or being electrically connectable with the second electrode  (see [0053]), the third conductive member including a sixth end portion (bottom surface of 3rd conductive member) and a sixth other-end portion (upper surface of 3rd conductive member), the sixth end portion being between the first electrode and the sixth other-end portion in the first direction (see annotated Fig. 2), a sixth distance  (distance from bottom surface of 3rd conductive member to metal layer 420) along the first direction between the first electrode and the sixth end portion being less than the first distance  (bottom surface of 3rd conductive member extends further than the slant bottom surface of 1st conductive member in annotated Fig. 2), a portion of the first insulating member being between the semiconductor member and the third conductive member (see annotated Fig. 2). 
Regarding claim 8, Hutzler discloses the device according to claim 7, further comprising: a third counter electrode (another buried gate electrode 150 being annotated as 3rd counter electrode in annotated Fig. 2), the position in the second direction of the third conductive member being between the position in the second direction of the third counter electrode and the position in the second direction of the third electrode (see annotated Fig. 2), the third counter electrode being electrically connected with the third electrode (all buried gate electrodes 150 coupled to a gate terminal ) (see [0053]).
Regarding claim 18, Hutzler discloses the device according to claim 1, wherein the semiconductor member further includes a fifth semiconductor region (substrate layer 136) located between the first electrode and the first semiconductor region (see Fig. annotated 12), the fifth semiconductor region is of the first conductivity type (n-type), and an impurity concentration of the first conductivity type in the fifth semiconductor region is greater than an impurity concentration of the first conductivity type in the first semiconductor region (substrate layer 136 has n+ impurity with higher concentration than layers 134 and 132 has n- or n impurity) (see [0036] and [0056]).
Regarding claim 19, Hutzler discloses the device according to claim 1, disclose wherein an impurity concentration of the first conductivity type in the third semiconductor region (source zone 110 has n impurity) is greater than an impurity concentration of the first conductivity type in the first semiconductor region (layers 134 and 132 has a region of layer 134 with n- impurity that is lower concentration than the n impurity of source zone 110) (see annotated Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hutzler et al. (Pub. No.: US 2013/0334565 A1), hereinafter as Hutzler.
Regarding claim 9, Hutzler discloses the device according to claim 1, but fails to disclose wherein a difference between the first distance and the second distance is not less than 0.1 times and not more than 5 times a length along the first direction of the third electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a difference between the first distance and the second distance is not less than 0.1 times and not more than 5 times a length along the first direction of the third electrode because slant bottom surface of gate electrodes 150 of Hutzler can be modified with certain length and angle for controlling the charge carrier distribution in the channel portion of body zones for optimizing the functionality of the device. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Regarding claim 10, Hutzler discloses the device according to claim 9, to disclose wherein the semiconductor member includes a boundary between the second semiconductor region and the portion of the first semiconductor region (boundary between body region 120 and layer 132), a seventh distance (distance from the boundary between body region 120 and layer 132 to metal layer 420) along the first direction between the first electrode and the boundary is greater than the second distance (boundary between body region 120 and layer 132 to metal layer 420 at a position higher than the slant bottom surface of buried gate electrode 150) (see annotated Fig. 2 above). But Hutzler fails to disclose an absolute value of the difference between the first distance and the second distance is not less than 0.1 times and not more than 10 times an absolute value of a difference between the seventh distance and the second distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an absolute value of the difference between the first distance and the second distance is not less than 0.1 times and not more than 10 times an absolute value of a difference between the seventh distance and the second distance because slant bottom surface of gate electrodes 150 of Hutzler can be modified with certain length and angle for controlling the charge carrier distribution in the channel portion of body zones for optimizing the functionality of the device and the boundary of body region 120 and layer 132 can be adjusted by thickness of body region 120 for controlling the charge carrier distribution in the channel portion of body zones for optimizing the functionality of the device. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hutzler et al. (Pub. No.: US 2013/0334565 A1), hereinafter as Hutzler as applied to claim 1 above, and further in view of Sakakibara (Pub. No.: US 2015/0228736), hereinafter as Sakakibara.
Regarding claim 11, Hutzler discloses the device according to claim 1, but fails disclose wherein the semiconductor member further includes a fourth semiconductor region of the second conductivity type, the fourth semiconductor region is between the first conductive portion and at least a portion of the second semiconductor region, and an impurity concentration of the second conductivity type in the fourth semiconductor region is greater than an impurity concentration of the second conductivity type in the second semiconductor region.
Sakakibara discloses a semiconductor device in Fig. 1 comprising the semiconductor member further includes a fourth semiconductor region of the second conductivity type (contact region 38), the fourth semiconductor region is between a first conductive portion (silicide electrode 44) and at least a portion of a second semiconductor region (region 36), and an impurity concentration of the second conductivity type in the fourth semiconductor region is greater than an impurity concentration of the second conductivity type in the second semiconductor region (contact region 38 has p+ impurity having higher concentration than region 36 having p-  impurity) (see [0019-0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fourth semiconductor region of the second conductivity type (contact region 28) of Sakakibara into the semiconductor device of Hutzler for disclosing all limitation of claim 11 because having the fourth semiconductor region would improve the power consumption by lowering the contact resistance between the conductive portion and the second semiconductor region.  

      Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the third electrode includes a fourth end portion and a fourth other-end portion, the fourth end portion is between the first electrode and the fourth other-end portion in the first direction, a position in the second direction of the second end portion is between a position in the second direction of the fourth end portion and a position in the second direction of the portion of the first semiconductor region, an absolute value of a difference between the second distance and a fourth distance is less than an absolute value of a difference between the first distance and the third distance, and the fourth distance is along the first direction between the first electrode and the fourth end portion as in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818